Case 1:08-cv-00827-LMB-JFA Document 1312 Filed 10/21/19 Page 1 of 2 PageID# 37699




                                                          FILED: October 21, 2019


                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               ___________________

                                    No. 19-1328
                             (1:08-cv-00827-LMB-JFA)
                               ___________________

   SUHAIL NAJIM ABDULLAH AL SHIMARI; SALAH HASAN NUSAIF
   JASIM AL-EJAILI; ASA'AD HAMZA HANFOOSH AL-ZUBA'E

              Plaintiffs - Appellees

   and

   TAHA YASEEN ARRAQ RASHID; SA'AD HAMZA HANTOOSH AL-ZUBA'E

              Plaintiffs

   v.

   CACI PREMIER TECHNOLOGY, INC.

              Defendant and 3rd-Party Plaintiff - Appellant

   and

   TIMOTHY DUGAN; CACI INTERNATIONAL, INC.; L-3 SERVICES, INC.

              Defendants

   v.

   UNITED STATES OF AMERICA; JOHN DOES 1-60
Case 1:08-cv-00827-LMB-JFA Document 1312 Filed 10/21/19 Page 2 of 2 PageID# 37700



                  Third Party Defendants

   ------------------------------

   UNITED STATES OF AMERICA

                  Amicus Curiae

   THE CENTER FOR JUSTICE AND ACCOUNTABILITY; RETIRED
   MILITARY OFFICERS; EARTHRIGHTS INTERNATIONAL

                  Amici Supporting Appellee

   KELLOGG BROWN & ROOT SERVICES, INC.

                  Amicus Supporting Rehearing

                                    ___________________

                                       MANDATE
                                    ___________________

          The judgment of this court, entered August 23, 2019, takes effect today.

          This constitutes the formal mandate of this court issued pursuant to Rule

  41(a) of the Federal Rules of Appellate Procedure.


                                                            /s/Patricia S. Connor, Clerk
